Citation Nr: 0124080	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for somatic pain 
disorder.  

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the upper and lower lips and 
nostrils, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that the RO characterized the veteran's 
service connection claim as entitlement to service connection 
for PTSD and/or somatic pain disorder.  After a review of the 
record, the Board has determined that the proper issues 
before it are those listed on the first page of this 
decision.  


FINDINGS OF FACT

1. In October 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal concerning the 
claim of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
PTSD.  

2. In October 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal concerning the 
claim of entitlement to service connection for somatic pain 
disorder.  

3. In October 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal concerning the 
claim of entitlement to an increased evaluation for residuals 
of a shell fragment wound to the upper and lower lips, to 
include nostrils, beyond the currently assigned 30 percent.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant of the claim of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for PTSD have been met. 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2000).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant of the claim of entitlement to service 
connection for somatic pain disorder have been met. 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2000).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant of the claim of entitlement to an increased 
evaluation for residuals of a shell fragment wound to the 
upper and lower lips, and nostrils, have been met. 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

In August 1994, the RO denied entitlement to PTSD, and so 
informed the veteran that same month.  He did not timely 
appeal, and that decision became final.  In April 1997, the 
RO denied service connection for PTSD, and informed the 
veteran that same month.  The veteran did not timely appeal 
that decision, and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.204 (2000).  In July 1998, the 
veteran indicated that he wished to reopen his claim of 
entitlement to service connection for PTSD, and he also 
requested service connection for somatic pain disorder as 
well as re-evaluation of his service-connected disabilities 
as to his shell fragment wound of the face.  In September 
1999, the RO denied the increased rating issue and also found 
that service connection was not warranted for PTSD and/or 
somatic pain disorder.  The veteran disagreed with the denial 
of service connection for PTSD and the denial of an increased 
evaluation, in January 2000.  A Statement of the Case was 
issued in February 2000, on the increased evaluation issue 
and on entitlement to service connection for PTSD and/or 
somatic pain disorder.  A substantive appeal on those issues 
was received from the veteran in March 2000.  These issues 
were certified to the Board in March 2001.  

In October 2001, the veteran submitted a VA Form 4138 to the 
Board.  The veteran reported in the signed and dated document 
that he wished to cancel his appeal before the Board.  

II. Legal analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. 
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section." 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A notice of disagreement may be 
withdrawn in writing before a timely substantive appeal is 
filed. See 38 C.F.R. §§ 20.201, 20.204(a) (2000). A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. See 38 C.F.R. §§ 
20.202, 20.204(b) (2000). Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either a notice of 
disagreement or substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant. 38 C.F.R. § 20.204(c) (2000).

In a signed statement received at the Board in October 2001, 
the veteran stated that he did not want to pursue his appeal 
that had been certified to the Board.  This is sufficient to 
withdraw the pending issues on appeal.  The veteran has 
withdrawn his substantive appeal concerning the claims.   
Hence, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The veteran having withdrawn his appeal, the claim of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for PTSD is dismissed.

The veteran having withdrawn his appeal, the claim of 
entitlement to service connection for somatic pain disorder 
is dismissed.  

The veteran having withdrawn his appeal, the claim of 
entitlement to an increased evaluation for residuals of a 
shell fragment wound to the upper and lower lips, and 
nostrils, beyond the currently assigned 30 percent is 
dismissed.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

